Exhibit 10.1

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

(Adopted by the Board on September 2, 2003,

and amended and restated by the Board on January 10, 2006, June 20,
2006, January 4, 2007 and July 21, 2008.

Reflects 2:1 Reverse Stock Split on November 12, 2003)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

Section 1.

   ESTABLISHMENT AND PURPOSE    4

Section 2.

   DEFINITIONS    4    (a)    “Affiliate”    4    (b)    “Award”    4    (c)   
“Board of Directors”    4    (d)    “Change in Control”    4    (e)    “Code”   
5    (f)    “Committee”    5    (g)    “Company”    5    (h)    “Consultant”   
5    (i)    “Disability”    6    (j)    “Employee”    6    (k)    “Exchange Act”
   6    (l)    “Exercise Price”    6    (m)    “Fair Market Value”    6    (n)
   “ISO”    6    (o)    “Misconduct”    6    (p)    “Nonstatutory Option” or
“NSO”    7    (q)    “Offeree”    7    (r)    “Option”    7    (s)    “Optionee”
   7    (t)    “Outside Director”    7    (u)    “Parent”    7    (v)   
“Participant”    7    (w)    “Plan”    7    (x)    “Purchase Price”    7    (y)
   “Restricted Share”    7    (z)    “Restricted Share Agreement ”    7    (aa)
   “SAR”    7    (bb)    “SAR Agreement”    7    (cc)    “Service”    7    (dd)
   “Share”    7    (ee)    “Stock”    7    (ff)    “Stock Option Agreement”    8
   (gg)    “Stock Unit”    8    (hh)    “Stock Unit Agreement”    8    (ii)   
“Subsidiary”    8

Section 3.

   ADMINISTRATION    8    (a)    Committee Composition    8    (b)    Committee
for Non-Officer Grants    8    (c)    Committee Procedures    8    (d)   
Committee Responsibilities    9

 

- i -



--------------------------------------------------------------------------------

Section 4.

   ELIGIBILITY    10    (a)    General Rule    10    (b)    Automatic Grants to
Outside Directors    10    (c)    Ten-Percent Stockholders    11    (d)   
Attribution Rules    11    (e)    Outstanding Stock    12

Section 5.

   STOCK SUBJECT TO PLAN    12    (a)    Basic Limitation    12    (b)   
Additional Shares    12

Section 6.

   RESTRICTED SHARES    12    (a)    Restricted Stock Agreement    12    (b)   
Payment for Awards    12    (c)    Vesting    13    (d)    Voting and Dividend
Rights    13    (e)    Restrictions on Transfer of Shares    13    (f)    Number
of Shares    13

Section 7.

   TERMS AND CONDITIONS OF OPTIONS    13    (a)    Stock Option Agreement    13
   (b)    Number of Shares    13    (c)    Exercise Price    14    (d)   
Withholding Taxes    14    (e)    Exercisability and Term    14    (f)   
Exercise of Options Upon Termination of Service    14    (g)    Effect of Change
in Control    14    (h)    Leaves of Absence    14    (i)    No Rights as a
Stockholder    15    (j)    Modification, Extension and Renewal of Options    15
   (k)    Restrictions on Transfer of Shares    15    (l)    Buyout Provisions
   15

Section 8.

   PAYMENT FOR SHARES    15    (a)    General Rule    15    (b)    Surrender of
Stock    15    (c)    Services Rendered    15    (d)    Cashless Exercise    16
   (e)    Exercise/Pledge    16    (f)    Promissory Note    16    (g)    Other
Forms of Payment    16    (h)    Limitations under Applicable Law    16

 

- ii -



--------------------------------------------------------------------------------

Section 9.

   STOCK APPRECIATION RIGHTS    16    (a)    SAR Agreement    16    (b)   
Number of Shares    16    (c)    Exercise Price    16    (d)    Exercisability
and Term    17    (e)    Effect of Change in Control    17    (f)    Exercise of
SARs    17    (g)    Modification or Assumption of SARs    17

Section 10.

   STOCK UNITS    17    (a)    Stock Unit Agreement    17    (b)    Payment for
Awards    17    (c)    Vesting Conditions    17    (d)    Voting and Dividend
Rights    18    (e)    Form and Time of Settlement of Stock Units    18    (f)
   Death of Recipient    18    (g)    Creditors’ Rights    18    (h)    Number
of Shares    18

Section 11.

   ADJUSTMENT OF SHARES    19    (a)    Adjustments    19    (b)    Dissolution
or Liquidation    19    (c)    Reorganizations    19    (d)    Reservation of
Rights    20

Section 12.

   LEGAL AND REGULATORY REQUIREMENTS    20

Section 13.

   WITHHOLDING TAXES    20    (a)    General    20    (b)    Share Withholding
   20

Section 14.

   LIMITATION ON PARACHUTE PAYMENTS    20    (a)    Scope of Limitation    20   
(b)    Basic Rule    21    (c)    Reduction of Payments    21    (d)    Related
Corporations    21

Section 15.

   NO EMPLOYMENT RIGHTS    21

Section 16.

   QUALIFYING PERFORMANCE CRITERIA    21

Section 17.

   DURATION AND AMENDMENTS    22    (a)    Term of the Plan    22    (b)   
Right to Amend or Terminate the Plan    22    (c)    Effect of Amendment or
Termination    22

Section 18.

   EXECUTION    22

 

- iii -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

The Plan was adopted by the Board of Directors on September 2, 2003, effective
as of the date of the initial offering of Stock to the public pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission, and was amended and restated by the Board of Directors on
January 10, 2006. The purpose of the Plan is to promote the long-term success of
the Company and the creation of stockholder value by (a) encouraging Employees,
Outside Directors and Consultants to focus on critical long-range objectives,
(b) encouraging the attraction and retention of Employees, Outside Directors and
Consultants with exceptional qualifications and (c) linking Employees, Outside
Directors and Consultants directly to stockholder interests through increased
stock ownership. The Plan seeks to achieve this purpose by providing for Awards
in the form of restricted shares, stock units, options (which may constitute
incentive stock options or nonstatutory stock options) or stock appreciation
rights.

SECTION 2. DEFINITIONS.

(a) “Affiliate” shall mean any entity other than a Subsidiary, if the Company
and/or one of more Subsidiaries own not less than 50% of such entity.

(b) “Award” shall mean any award of an Option, a SAR, a Restricted Share or a
Stock Unit under the Plan.

(c) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(d) “Change in Control” shall mean the occurrence of any of the following
events:

(i) A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:

(A) Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”); or

(ii) Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities

 

-4-



--------------------------------------------------------------------------------

ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Base Capital Stock”); except
that any change in the relative beneficial ownership of the Company’s securities
by any person resulting solely from a reduction in the aggregate number of
outstanding shares of Base Capital Stock, and any decrease thereafter in such
person’s ownership of securities, shall be disregarded until such person
increases in any manner, directly or indirectly, such person’s beneficial
ownership of any securities of the Company; or

(iii) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; or

(iv) The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

For purposes of subsection (d)(i) above, the term “look-back” date shall mean
the later of (1) September 2, 2003 or (2) the date 24 months prior to the date
of the event that may constitute a Change in Control.

For purposes of subsection (d)(ii)) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

Any other provision of this Section 2(d) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
Securities and Exchange Commission for the initial offering of Stock to the
public.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

(g) “Company” shall mean SYNNEX Corporation

(h) “Consultant” shall mean a consultant or advisor who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor or a member of the board of directors of a Parent or a
Subsidiary who is not an Employee. Service as a Consultant shall be considered
Service for all purposes of the Plan.

 

-5-



--------------------------------------------------------------------------------

(i) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

(j) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l) “Exercise Price” shall mean, in the case of an Option, the amount for which
one Common Share may be purchased upon exercise of such Option, as specified in
the applicable Stock Option Agreement. “Exercise Price,” in the case of a SAR,
shall mean an amount, as specified in the applicable SAR Agreement, which is
subtracted from the Fair Market Value of one Common Share in determining the
amount payable upon exercise of such SAR.

(m) “Fair Market Value” with respect to a Share, shall mean the market price of
one Share of Stock, determined by the Committee as follows:

(i) If the Stock was traded over-the-counter on the date in question but was not
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the last transaction price quoted for such date by the OTC Bulletin Board or, if
not so quoted, shall be equal to the mean between the last reported
representative bid and asked prices quoted for such date by the principal
automated inter-dealer quotation system on which the Stock is quoted or, if the
Stock is not quoted on any such system, by the Pink Sheets LLC;

(ii) If the Stock was traded on The Nasdaq Stock Market, then the Fair Market
Value shall be equal to the last reported sale price quoted for such date by The
Nasdaq Stock Market;

(iii) If the Stock was traded on a United States stock exchange on the date in
question, then the Fair Market Value shall be equal to the closing price
reported for such date by the applicable composite-transactions report; and

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

(n) “ISO” shall mean an employee incentive stock option described in Section 422
of the Code.

(o) “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by the
Participant of confidential information or trade secrets of the Company (or any
Parent or Subsidiary), or any other intentional misconduct by the Participant
adversely affecting the business or affairs of the Company (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Company (or any Parent or
Subsidiary) may consider as grounds for the dismissal or discharge of the
Participant or any other individual in the Service of the Company (or any Parent
or Subsidiary).

 

-6-



--------------------------------------------------------------------------------

(p) “Nonstatutory Option” or “NSO” shall mean an employee stock option that is
not an ISO.

(q) “Offeree” shall mean an individual to whom the Committee has offered the
right to acquire Shares under the Plan (other than upon exercise of an Option).

(r) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(s) “Optionee” shall mean an individual or estate who holds an Option or SAR.

(t) “Outside Director” shall mean a member of the Board of Directors who is not
a common-law employee of the Company, a Parent or a Subsidiary. Service as an
Outside Director shall be considered Service for all purposes of the Plan,
except as provided in the second sentence of Section 4(a).

(u) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

(v) “Participant” shall mean an individual or estate who holds an Award.

(w) “Plan” shall mean this 2003 Stock Incentive Plan of SYNNEX Corporation, as
amended from time to time.

(x) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

(y) “Restricted Share” shall mean a Share awarded under the Plan.

(z) “Restricted Share Agreement” shall mean the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Shares.

(aa) “SAR” shall mean a stock appreciation right granted under the Plan.

(bb) “SAR Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.

(cc) “Service” shall mean service as an Employee, Consultant or Outside
Director.

(dd) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 11 (if applicable).

(ee) “Stock” shall mean the Common Stock of the Company.

 

-7-



--------------------------------------------------------------------------------

(ff) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
such Option.

(gg) “Stock Unit” shall mean a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the terms, conditions and restrictions of a Stock Unit
Agreement.

(hh) “Stock Unit Agreement” shall mean the agreement between the Company and the
recipient of a Stock Unit which contains the terms, conditions and restrictions
pertaining to such Stock Unit.

(ii) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

SECTION 3. ADMINISTRATION.

(a) Committee Composition. The Plan shall be administered by the Committee. The
Committee shall consist of two or more directors of the Company, who shall be
appointed by the Board. In addition, the composition of the Committee shall
satisfy

(i) such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(ii) such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

(b) Committee for Non-Officer Grants. The Board may also appoint one or more
separate committees of the Board, each composed of one or more directors of the
Company who need not satisfy the requirements of Section 3(a), who may
administer the Plan with respect to Employees who are not considered officers or
directors of the Company under Section 16 of the Exchange Act, may grant Awards
under the Plan to such Employees and may determine all terms of such grants.
Within the limitations of the preceding sentence, any reference in the Plan to
the Committee shall include such committee or committees appointed pursuant to
the preceding sentence. The Board of Directors may also authorize one or more
officers of the Company to designate Employees, other than officers under
Section 16 of the Exchange Act, to receive Awards and/or to determine the number
of such Awards to be received by such persons; provided, however, that the Board
of Directors shall specify the total number of Awards that such officers may so
award.

(c) Committee Procedures. The Board of Directors shall designate one of the
members of the Committee as chairman. The Committee may hold meetings at such
times and places as it shall determine. The acts of a majority of the Committee
members present at meetings at which a quorum exists, or acts reduced to or
approved in writing by all Committee members, shall be valid acts of the
Committee.

 

-8-



--------------------------------------------------------------------------------

(d) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

(i) To interpret the Plan and to apply its provisions;

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

(iv) To determine when Awards are to be granted under the Plan;

(v) To select the Offerees and Optionees;

(vi) To determine the number of Shares to be made subject to each Award;

(vii) To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchas Price, and the vesting or duration of
the Award (including accelerating the vesting of Awards, either at the time of
the Award or thereafter, without the consent of the Participant), to determine
whether an Option is to be classified as an ISO or as a Nonstatutory Option, and
to specify the provisions of the agreement relating to such Award;

(viii) To amend any outstanding Award agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be adversely affected;

(ix) To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

(x) To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;

(xi) To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

(xii) To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Award agreement; and

(xiii) To take any other actions deemed necessary or advisable for the
administration of the Plan.

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Options or other rights under
the Plan to persons subject to Section 16 of the Exchange Act. All decisions,

 

-9-



--------------------------------------------------------------------------------

interpretations and other actions of the Committee shall be final and binding on
all Offerees, all Optionees, and all persons deriving their rights from an
Offeree or Optionee. No member of the Committee shall be liable for any action
that he has taken or has failed to take in good faith with respect to the Plan,
any Option, or any right to acquire Shares under the Plan.

SECTION 4. ELIGIBILITY.

(a) General Rule. Only Employees shall be eligible for the grant of ISOs. Only
Employees, Consultants and Outside Directors shall be eligible for the grant of
Restricted Shares, Stock Units, Nonstatutory Options or SARs.

(b) Automatic Grants to Outside Directors.

(i) Each Outside Director who first joins the Board of Directors after
January 4, 2007, and who was not previously an Employee, shall receive a
Nonstatutory Option to purchase 10,000 Shares (subject to adjustment under
Section 11) and 2,000 Restricted Shares (subject to adjustment under Section 11)
on the first business day after his or her election to the Board of Directors;
provided, however, if the first business day after his or her election falls
within a trading black-out period, then the grant date for Options or Restricted
Shares granted pursuant to this section shall be upon the expiration of the
third trading day after the trading black-out period ends.

(ii) On the first business day following the conclusion of each regular annual
meeting of the Company’s stockholders after such Outside Director’s appointment
or election to the Board of Directors, commencing with the annual meeting
occurring after January 4, 2007, each Outside Director who will continue serving
as a member of the Board of Directors thereafter shall receive 2,000 Restricted
Shares (subject to adjustment under Section 11), provided such Outside Director
has served on the Board of Directors for at least six months; provided, further,
if the first business day following the conclusion of the regular annual meeting
of the Company’s stockholders after such Outside Director’s appointment or
election to the Board of Directors falls within a trading black-out period, then
the grant date for Restricted Shares granted pursuant to this section shall be
upon the expiration of the third trading day after the trading black-out period
ends.

(iii) The Exercise Price of all Nonstatutory Options granted to an Outside
Director under this Section 4(b) shall be equal to 100% of the Fair Market Value
of a Share on the date of grant, payable in one of the forms described in
Section 8(a), (b) or (d).

(iv) (A) With respect to Options granted to Outside Directors under this
Section 4(b) after January 4, 2007, one-third (1/3) of the Shares subject to
each Option shall vest and become exercisable on the first anniversary of the
date of grant, and the balance of the Shares subject to each Option (i.e., the
remaining two-thirds (2/3)) shall vest and become exercisable monthly over a
two-year period beginning on the day which is one month after the first
anniversary of the date of grant; (B) with respect to Restricted Shares awarded
to Outside Directors under this Section 4(b) after January 4, 2007, one-third
(1/3) of the Restricted Shares shall vest on each anniversary of the date of
grant over

 

-10-



--------------------------------------------------------------------------------

a three-year period; and (C) notwithstanding the foregoing, upon an Outside
Director’s retirement from the Board of Directors with the consent of the Board,
each award of Restricted Shares under Section 4(b)(ii) above to such Outside
Director shall become fully vested.

(v) Subject to Sections 4(b)(vi) and (vii) below, all Nonstatutory Options
granted to an Outside Director under this Section 4(e) shall terminate on the
day before the tenth anniversary of the date of grant of such Options.

(vi) If an Outside Director’s Service terminates for any reason, then his or her
Options granted under this Section 4(b) shall expire on the earliest of the
following occasions:

(A) The expiration date determined pursuant to Section 4(b)(v) above;

(B) The date 12 months after the termination of the Outside Director’s Service,
if the termination occurs because of his or her death or Disability;

(C) The date of the Outside Director’s termination of Service, if the
termination occurs by reason of his or her Misconduct; or

(D) The date three months after the termination of the Outside Director’s
Service, if the termination occurs for any reason other than death, Disability
or Misconduct.

The Outside Director may exercise all or part of his or her Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become vested before his or her Service
terminated. The balance of such Options shall lapse when the Outside Director’s
Service terminates.

(vii) In the event that the Outside Director dies after the termination of his
or her Service but before the expiration of his or her Options granted under
this Section 4(b), then his or her Options shall expire on the earlier of the
following dates:

(A) The expiration date determined pursuant to Section 4(b)(v) above; or

(B) The date 12 months after his or her death.

(c) Ten-Percent Stockholders. An Employee who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, a
Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

(d) Attribution Rules. For purposes of Section 4(c) above, in determining stock
ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

 

-11-



--------------------------------------------------------------------------------

(e) Outstanding Stock. For purposes of Section 4(c) above, “outstanding stock”
shall include all stock actually issued and outstanding immediately after the
grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. Subject to Section 5(b) below, the maximum
aggregate number of Options, SARs and Restricted Shares awarded under the Plan
shall not exceed the sum of (i) the number of Shares subject to outstanding
options granted under the Company’s 1997 Stock Option/Stock Issuance Plan,
Special Executive Stock Option/Stock Issuance Plan and 1993 Stock Option Plan
(the “Predecessor Plans”), as of the effective date of the Plan, to the extent
those options expire, terminate or are cancelled for any reason prior to
exercise in full, plus (ii) 5,506,649 Shares; provided, however, that such sum
shall not exceed 14,111,761 Shares. The limitations of this Section 5(a) shall
be subject to adjustment pursuant to Section 11. All Share amounts set forth in
the Plan have been adjusted to give effect to a 2 for 1 reverse stock split of
the Stock which was effected on November 12, 2003. The number of Shares that are
subject to Options or other rights outstanding at any time under the Plan shall
not exceed the number of Shares which then remain available for issuance under
the Plan. The Company, during the term of the Plan, shall at all times reserve
and keep available sufficient Shares to satisfy the requirements of the Plan.

(b) Additional Shares. If Restricted Shares or Shares issued upon the exercise
of Options are forfeited, then such Shares shall again become available for
Awards under the Plan. If Stock Units, Options or SARs are forfeited or
terminate for any other reason before being exercised or settled, as applicable,
then the corresponding Shares shall again become available for Awards under the
Plan. If Stock Units are settled, then only the number of Shares (if any)
actually issued in settlement of such Stock Units shall reduce the number
available under Section 5(a) and the balance shall again become available for
Awards under the Plan. If SARs are exercised, then only the number of Shares (if
any) actually issued in settlement of such SARs shall reduce the number
available in Section 5(a) and the balance shall again become available for
Awards under the Plan.

SECTION 6. RESTRICTED SHARES

(a) Restricted Stock Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Stock Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Agreements entered into
under the Plan need not be identical.

(b) Payment for Awards. Subject to the following sentence, Restricted Shares may
be sold or awarded under the Plan for such consideration as the Committee may
determine, including (without limitation) cash, cash equivalents, full-recourse
promissory notes, past services and future services. To the extent that an Award
consists of newly issued Restricted Shares, the Award recipient shall furnish
consideration with a value not less than the par value of such Restricted Shares
in the form of cash, cash equivalents, or past services rendered to the Company
(or a Parent or Subsidiary), as the Committee may determine.

 

-12-



--------------------------------------------------------------------------------

(c) Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Stock Agreement. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events. The Committee may determine, at
the time of granting Restricted Shares of thereafter, that all or part of such
Restricted Shares shall become vested in the event that a Change in Control
occurs with respect to the Company.

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as the Company’s
other stockholders. A Restricted Stock Agreement, however, may require that the
holders of Restricted Shares invest any cash dividends received in additional
Restricted Shares. Such additional Restricted Shares shall be subject to the
same conditions and restrictions as the Award with respect to which the
dividends were paid.

(e) Restrictions on Transfer of Shares. Restricted Shares shall be subject to
such rights of repurchase, rights of first refusal or other restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Restricted Stock Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

(f) Number of Shares. Restricted Shares granted to a Participant in a single
calendar year of the Company shall in no event relate to more than 1,500,000
Shares, except that Restricted Shares granted to a new Employee or Consultant in
the calendar year of the Company in which his or her Service first commences
shall not relate to more than 2,500,000 Shares. The limitations set forth in the
preceding sentence shall be subject to adjustment in accordance with Section 11.

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Committee deems appropriate for inclusion in a Stock
Option Agreement. The Stock Option Agreement shall specify whether the Option is
an ISO or an NSO. The provisions of the various Stock Option Agreements entered
into under the Plan need not be identical. Options may be granted in
consideration of a reduction in the Optionee’s other compensation.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 11. Options granted to an Optionee in a
single calendar year of the Company shall not cover more than 1,500,000 Shares,
except that Options granted to a new Employee or Consultant in the calendar year
of the Company in which his or her Service first commences shall not cover more
than 2,500,000 Shares (in each case subject to adjustment in accordance with
Section 11).

 

-13-



--------------------------------------------------------------------------------

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an ISO shall not be less than 100% of the Fair
Market Value of a Share on the date of grant, except as otherwise provided in
Section 4(c), and the Exercise Price of an NSO shall not be less 85% of the Fair
Market Value of a Share on the date of grant. Notwithstanding the foregoing, a
Stock Option Agreement may specify that the exercise price of an NSO may vary in
accordance with a predetermined formula. Subject to the foregoing in this
Section 7(c), the Exercise Price under any Option shall be determined by the
Committee at its sole discretion. The Exercise Price shall be payable in one of
the forms described in Section 8.

(d) Withholding Taxes. As a condition to the exercise of an Option, the Optionee
shall make such arrangements as the Committee may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise. The Optionee shall also make such
arrangements as the Committee may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the disposition of Shares acquired by exercising an Option.

(e) Exercisability and Term. Each Stock Option Agreement shall specify the date
when all or any installment of the Option is to become exercisable. The Stock
Option Agreement shall also specify the term of the Option; provided that the
term of an ISO shall in no event exceed 10 years from the date of grant (five
years for Employees described in Section 4(c)). A Stock Option Agreement may
provide for accelerated exercisability in the event of the Optionee’s death,
disability, or retirement or other events and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. Options may be awarded in combination with SARs, and such an Award may
provide that the Options will not be exercisable unless the related SARs are
forfeited. Subject to the foregoing in this Section 7(e), the Committee at its
sole discretion shall determine when all or any installment of an Option is to
become exercisable and when an Option is to expire.

(f) Exercise of Options Upon Termination of Service. Each Stock Option Agreement
shall set forth the extent to which the Optionee shall have the right to
exercise the Option following termination of the Optionee’s Service with the
Company and its Subsidiaries, and the right to exercise the Option of any
executors or administrators of the Optionee’s estate or any person who has
acquired such Option(s) directly from the Optionee by bequest or inheritance.
Such provisions shall be determined in the sole discretion of the Committee,
need not be uniform among all Options issued pursuant to the Plan, and may
reflect distinctions based on the reasons for termination of Service.

(g) Effect of Change in Control. The Committee may determine, at the time of
granting an Option or thereafter, that such Option shall become exercisable as
to all or part of the Shares subject to such Option in the event that a Change
in Control occurs with respect to the Company.

(h) Leaves of Absence. An Employee’s Service shall cease when such Employee
ceases to be actively employed by, or a Consultant to, the Company (or any
subsidiary) as determined in the sole discretion of the Board of Directors. For
purposes of Options, Service does not terminate when an Employee goes on a bona
fide leave of absence, that was approved by the Company in writing, if the terms
of the leave provide for continued service crediting, or when continued service
crediting is required by applicable law. However, for purposes of

 

-14-



--------------------------------------------------------------------------------

determining whether an Option is entitled to ISO status, an Employee’s Service
will be treated as terminating 90 days after such Employee went on leave, unless
such Employee’s right to return to active work is guaranteed by law or by a
contract. Service terminates in any event when the approved leave ends, unless
such Employee immediately returns to active work. The Company determines which
leaves count toward Service, and when Service terminates for all purposes under
the Plan.

(i) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
Option until the date of the issuance of a stock certificate for such Shares. No
adjustments shall be made, except as provided in Section 11.

(j) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding options or may
accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different exercise price, or in return for the grant of the same or a different
number of Shares. The foregoing notwithstanding, no modification of an Option
shall, without the consent of the Optionee, adversely affect his or her rights
or obligations under such Option.

(k) Restrictions on Transfer of Shares. Any Shares issued upon exercise of an
Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Agreement and shall apply in addition to any general restrictions
that may apply to all holders of Shares.

(l) Buyout Provisions. The Committee may at any time (a) offer to buy out for a
payment in cash or cash equivalents an Option previously granted or
(b) authorize an Optionee to elect to cash out an Option previously granted, in
either case at such time and based upon such terms and conditions as the
Committee shall establish.

SECTION 8. PAYMENT FOR SHARES.

(a) General Rule. The entire Exercise Price or Purchase Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Section 8(b)
through Section 8(g) below.

(b) Surrender of Stock. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by surrendering, or attesting to the
ownership of, Shares which have already been owned by the Optionee or his
representative. Such Shares shall be valued at their Fair Market Value on the
date when the new Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

(c) Services Rendered. At the discretion of the Committee, Shares may be awarded
under the Plan in consideration of services rendered to the Company or a
Subsidiary prior to the award. If Shares are awarded without the payment of a
Purchase Price in cash, the Committee shall make a determination (at the time of
the award) of the value of the services rendered by the Offeree and the
sufficiency of the consideration to meet the requirements of Section 6(b).

 

-15-



--------------------------------------------------------------------------------

(d) Cashless Exercise. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker to sell Shares and
to deliver all or part of the sale proceeds to the Company in payment of the
aggregate Exercise Price.

(e) Exercise/Pledge. To the extent that a Stock Option Agreement so provides,
payment may be made all or in part by delivery (on a form prescribed by the
Committee) of an irrevocable direction to a securities broker or lender to
pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

(f) Promissory Note. To the extent that a Stock Option Agreement or Restricted
Stock Agreement so provides, payment may be made all or in part by delivering
(on a form prescribed by the Company) a full-recourse promissory note. However,
the par value of the Common Shares being purchased under the Plan, if newly
issued, shall be paid in cash or cash equivalents.

(g) Other Forms of Payment. To the extent that a Stock Option Agreement or
Restricted Stock Agreement so provides, payment may be made in any other form
that is consistent with applicable laws, regulations and rules.

(h) Limitations under Applicable Law. Notwithstanding anything herein or in a
Stock Option Agreement or Restricted Stock Agreement to the contrary, payment
may not be made in any form that is unlawful, as determined by the Committee in
its sole discretion.

SECTION 9. STOCK APPRECIATION RIGHTS.

(a) SAR Agreement. Each grant of a SAR under the Plan shall be evidenced by a
SAR Agreement between the Optionee and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical. SARs may be granted in
consideration of a reduction in the Optionee’s other compensation.

(b) Number of Shares. Each SAR Agreement shall specify the number of Shares to
which the SAR pertains and shall provide for the adjustment of such number in
accordance with Section 11. SARs granted to any Optionee in a single calendar
year shall in no event pertain to more than 1,500,000 Shares, except that SARs
granted to a new Employee or Consultant in the calendar year of the Company in
which his or her Service first commences shall not pertain to more than
2,500,000 Shares. The limitations set forth in the preceding sentence shall be
subject to adjustment in accordance with Section 11.

(c) Exercise Price. Each SAR Agreement shall specify the Exercise Price. A SAR
Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.

 

-16-



--------------------------------------------------------------------------------

(d) Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR. A SAR Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. SARs may be awarded in
combination with Options, and such an Award may provide that the SARs will not
be exercisable unless the related Options are forfeited. A SAR may be included
in an ISO only at the time of grant but may be included in an NSO at the time of
grant or thereafter. A SAR granted under the Plan may provide that it will be
exercisable only in the event of a Change in Control.

(e) Effect of Change in Control. The Committee may determine, at the time of
granting a SAR or thereafter, that such SAR shall become fully exercisable as to
all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

(f) Exercise of SARs. Upon exercise of a SAR, the Optionee (or any person having
the right to exercise the SAR after his or her death) shall receive from the
Company (a) Shares, (b) cash or (c) a combination of Shares and cash, as the
Committee shall determine. The amount of cash and/or the Fair Market Value of
Shares received upon exercise of SARs shall, in the aggregate, be equal to the
amount by which the Fair Market Value (on the date of surrender) of the Shares
subject to the SARs exceeds the Exercise Price.

(g) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
holder, may alter or impair his or her rights or obligations under such SAR.

SECTION 10. STOCK UNITS.

(a) Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Stock
Units shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various Stock Unit Agreements entered into under the Plan need not be identical.
Stock Units may be granted in consideration of a reduction in the recipient’s
other compensation.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

(c) Vesting Conditions. Each Award of Stock Units may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Stock Unit Agreement. A Stock Unit Agreement may
provide for accelerated vesting in the event of the Participant’s death,
disability or retirement or other events. The Committee may determine, at the
time of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Change in Control occurs with respect to
the Company.

 

-17-



--------------------------------------------------------------------------------

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions (including
without limitation, any forfeiture conditions) as the Stock Units to which they
attach.

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. The actual number of Stock Units eligible for
settlement may be larger or smaller than the number included in the original
Award, based on predetermined performance factors. Methods of converting Stock
Units into cash may include (without limitation) a method based on the average
Fair Market Value of Shares over a series of trading days. Vested Stock Units
may be settled in a lump sum or in installments. The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date. The amount of
a deferred distribution may be increased by an interest factor or by dividend
equivalents. Until an Award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Section 11.

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Unit Agreement.

(h) Number of Shares. Stock Units granted to a Participant in a single calendar
year of the Company shall not relate to more than 1,500,000 Shares, except that
Stock Units granted to a new Employee or Consultant in the calendar year of the
Company in which his or her Service first commences shall not relate to more
than 2,500,000 Shares. The limitations set forth in the preceding sentence shall
be subject to adjustment in accordance with Section 11.

 

-18-



--------------------------------------------------------------------------------

SECTION 11. ADJUSTMENT OF SHARES.

(a) Adjustments. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the price
of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:

(i) The number of Options, SARs, Restricted Shares and Stock Units available for
future Awards under Section 5;

(ii) The limitations set forth in Section 5(a), Section 6(f), Section 7(b),
Section 9(b) and Section 10(h);

(iii) The number of NSOs to be granted to Outside Directors under Section 4(b);

(iv) The number of Shares covered by each outstanding Option and SAR;

(v) The Exercise Price under each outstanding Option and SAR; or

(vi) The number of Stock Units included in any prior Award which has not yet
been settled.

Except as provided in this Section 11, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

(c) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for:

(i) The continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation;

(ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

(iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

 

-19-



--------------------------------------------------------------------------------

(v) Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.

(d) Reservation of Rights. Except as provided in this Section 11, an Optionee or
Offeree shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Shares subject to
an Option. The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

SECTION 12. LEGAL AND REGULATORY REQUIREMENTS.

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the Securities Act of 1933, as amended, the
rules and regulations promulgated thereunder, state securities laws and
regulations and the regulations of any stock exchange on which the Company’s
securities may then be listed, and the Company has obtained the approval or
favorable ruling from any governmental agency which the Company determines is
necessary or advisable.

SECTION 13. WITHHOLDING TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

(b) Share Withholding. The Committee may permit a Participant to satisfy all or
part of his or her withholding or income tax obligations by having the Company
withhold all or a portion of any Shares that otherwise would be issued to him or
her or by surrendering all or a portion of any Shares that he or she previously
acquired. Such Shares shall be valued at their Fair Market Value on the date
when taxes otherwise would be withheld in cash. In no event may a Participant
have Shares withheld that would otherwise be issued to him or her in excess of
the number necessary to satisfy the legally required minimum tax withholding.

SECTION 14. LIMITATION ON PARACHUTE PAYMENTS.

(a) Scope of Limitation. This Section 14 shall apply to an Award only if the
independent auditors most recently selected by the Board (the “Auditors”)
determine that the after-tax value of such Award to the Optionee or Offeree,
taking into account the effect of all federal, state and local income taxes,
employment taxes and excise taxes applicable to the Optionee or Offeree
(including the excise tax under section 4999 of the Code), will be greater after
the application of this Section 14 than it was before application of this
Section 14.

 

-20-



--------------------------------------------------------------------------------

(b) Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company under the Plan to or for the benefit of a Participant (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in Section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Section 14, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of Section 280G of the Code.

(c) Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of Section 280G of the Code, then the
Company shall promptly give the Participant notice to that effect and a copy of
the detailed calculation thereof and of the Reduced Amount, and the Participant
may then elect, in his or her sole discretion, which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
advise the Company in writing of his or her election within 10 days of receipt
of notice. If no such election is made by the Participant within such 10-day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Section 14, present
value shall be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Section 14 shall be binding upon
the Company and the Participant and shall be made within 60 days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.

(d) Related Corporations. For purposes of this Section 14, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with Section 280G(d)(5) of the Code.

SECTION 15. NO EMPLOYMENT RIGHTS.

No provision of the Plan, nor any right or Option granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Employee. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

SECTION 16. QUALIFYING PERFORMANCE CRITERIA.

The number of Shares or other benefits granted, issued, retainable and/or vested
under an Award may be made subject to the attainment of performance goals for a
specified period of time relating to one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit or Subsidiary, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group or index, in each case as specified by

 

-21-



--------------------------------------------------------------------------------

the Committee in the Award: (a) cash flow, (b) earnings per share, (c) earnings
before interest, taxes and amortization, (d) return on equity, (e) total
stockholder return, (f) share price performance, (g) return on capital,
(h) return on assets or net assets, (i) revenue, (j) income or net income,
(k) operating income or net operating income, (l) operating profit or net
operating profit, (m) operating margin or profit margin, (n) return on operating
revenue, (o) return on invested capital, or (p) market segment shares
(“Qualifying Performance Criteria”). The Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occurs during a performance period: (i) asset
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs and (v) any extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in managements’ discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year. If applicable, the
Committee shall determine the Qualifying Performance Criteria not later than the
90th day of the performance period, and shall determine and certify, for each
Participant, the extent to which the Qualifying Performance Criteria have been
met. The Committee may not in any event increase the amount of compensation
payable under the Plan upon the attainment of a Qualifying Performance Goal to a
Participant who is a “covered employee” within the meaning of Section 162(m) of
the Code.

SECTION 17. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on September 1, 2013, and may be terminated on any earlier date
pursuant to Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend the
Plan at any time and from time to time. Rights and obligations under any Award
granted before amendment of the Plan shall not be materially impaired by such
amendment, except with consent of the Participant. An amendment of the Plan
shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules.

(c) Effect of Amendment or Termination. No Awards shall be granted under the
Plan after the termination thereof. The termination of the Plan, or any
amendment thereof, shall not affect Awards previously granted under the Plan.

SECTION 18. EXECUTION.

To record the amendment and restatement of the Plan by the Board of Directors on
July 21, 2008, the Company has caused its authorized officer to execute the
same.

 

SYNNEX Corporation By   /s/ Simon Leung   Simon Leung   General Counsel and
Secretary

 

-22-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:

   [Name of Optionee] Total Number of Option Shares Granted:    [Total Number of
Shares] Type of Option:    ¨ Incentive Stock Option    ¨ Nonstatutory Stock
Option Exercise Price Per Share:    $_________ Grant Date:    [Date of Grant]
Vesting Commencement Date:    [Vesting Commencement Date] Vesting Schedule:   
This Option becomes exercisable with respect to the first 12/60th of the shares
subject to this Option when you complete 12 months of continuous “Service” (as
defined in the Plan) from the Vesting Commencement Date. Thereafter, this Option
becomes exercisable with respect to an additional 1/60th of the shares subject
to this Option when you complete each additional month of Service. Expiration
Date:    [Expiration Date] This Option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     SYNNEX Corporation       By:     Optionee’s Signature            
Title:     Optionee’s Printed Name      

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-2-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct, Death or Disability, then this
Option will expire at the close of business at Company headquarters on the date
three (3) months after the date your Service terminates (or, if earlier, the
Expiration Date). The Company has discretion to determine when your Service
terminates for all purposes of the Plan and its determinations are conclusive
and binding on all persons. Death    If you die, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability    If your Service terminates by reason of Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date your Service terminates (or, if earlier, the Expiration
Date). Misconduct    If your Service terminates for Misconduct, then this Option
will expire at the close of business at Company headquarters on the date your
Service terminates.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-3-



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval. Notice of Exercise
   When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. You notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the shares you are purchasing. Payment
may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-4-



--------------------------------------------------------------------------------

  

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-5-



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option   

Prior to your death, only you can exercise this Option. You cannot transfer or
assign this Option, other than as designated by you by will or by the laws of
descent and distribution. For instance, you may not sell this Option or use it
as security for a loan. If you attempt to do any of these things, this Option
will immediately become invalid. You may in any event dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor a notice of exercise from your former spouse, nor is
the Company obligated to recognize your former spouse’s interest in your Option
in any other way.

 

This Option is not transferable other than as designated by you by will or by
the laws of descent and distribution, and during your life, may be exercised
only by you.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-6-



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Stock Option Agreement
shall have the meanings assigned to them in the Plan. This Agreement and the
Plan constitute the entire understanding between you and the Company regarding
this Option. Any prior agreements, commitments or negotiations concerning this
Option are superseded. This Agreement may be amended only by another written
agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-7-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:

   [Name of Optionee] Total Number of Option Shares Granted:    [Total Number of
Shares] Type of Option:    ¨ Incentive Stock Option    ¨ Nonstatutory Stock
Option Exercise Price Per Share:    $_________ Grant Date:    [Date of Grant]
Vesting Commencement Date:    [Vesting Commencement Date] Vesting Schedule:   
This Option becomes exercisable with respect to the first 1/3rd of the shares
subject to this Option when you complete 12 months of continuous “Service” (as
defined in the Plan) from the Vesting Commencement Date. Thereafter, this Option
becomes exercisable with respect to an additional 1/36th of the shares subject
to this Option when you complete each additional month of Service. Expiration
Date:    [Expiration Date] This Option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     SYNNEX Corporation       By:     Optionee’s Signature            
Title:     Optionee’s Printed Name      

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-2-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct, Death or Disability, then this
Option will expire at the close of business at Company headquarters on the date
three (3) months after the date your Service terminates (or, if earlier, the
Expiration Date). The Company has discretion to determine when your Service
terminates for all purposes of the Plan and its determinations are conclusive
and binding on all persons. Death    If you die, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability    If your Service terminates by reason of Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date your Service terminates (or, if earlier, the Expiration
Date). Misconduct    If your Service terminates for Misconduct, then this Option
will expire at the close of business at Company headquarters on the date your
Service terminates.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-3-



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval. Notice of Exercise
   When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. You notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the shares you are purchasing. Payment
may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-4-



--------------------------------------------------------------------------------

  

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-5-



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option   

Prior to your death, only you can exercise this Option. You cannot transfer or
assign this Option, other than as designated by you by will or by the laws of
descent and distribution. For instance, you may not sell this Option or use it
as security for a loan. If you attempt to do any of these things, this Option
will immediately become invalid. You may in any event dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor a notice of exercise from your former spouse, nor is
the Company obligated to recognize your former spouse’s interest in your Option
in any other way.

 

This Option is not transferable other than as designated by you by will or by
the laws of descent and distribution, and during your life, may be exercised
only by you.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-6-



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Stock Option Agreement
shall have the meanings assigned to them in the Plan. This Agreement and the
Plan constitute the entire understanding between you and the Company regarding
this Option. Any prior agreements, commitments or negotiations concerning this
Option are superseded. This Agreement may be amended only by another written
agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-7-



--------------------------------------------------------------------------------

PEOPLE’S REPUBLIC OF CHINA

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:    [Name of Optionee] Total Number of Option Shares Granted:
   [Total Number of Shares] Type of Option:    ¨  Incentive Stock Option   
¨  Nonstatutory Stock Option Exercise Price Per Share:    $_____________ Grant
Date:    [Date of Grant] Vesting Commencement Date:    [Vesting Commencement
Date] Vesting Schedule:    This Option becomes exercisable with respect to the
first 12/60th of the shares subject to this Option when you complete 12 months
of continuous “Service” (as defined in the Plan) from the Vesting Commencement
Date. Thereafter, this Option becomes exercisable with respect to an additional
1/60th of the shares subject to this Option when you complete each additional
month of Service. Expiration Date:    [Expiration Date] This Option expires
earlier if your Service terminates earlier, as described in the Stock Option
Agreement.

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     SYNNEX CORPORATION       By:     Optionee’s Signature            
Title:     Optionee’s Printed Name      

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-2-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be an nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct, Death or Disability, then this
Option will expire at the close of business at Company headquarters on the date
three (3) months after the date your Service terminates (or, if earlier, the
Expiration Date). The Company has discretion to determine when your Service
terminates for all purposes of the Plan and its determinations are conclusive
and binding on all persons. Death    If you die, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability    If your Service terminates by reason of Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date your Service terminates (or, if earlier, the Expiration
Date). Misconduct    If your Service terminates for Misconduct, then this Option
will expire at the close of business at Company headquarters on the date your
Service terminates.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-3-



--------------------------------------------------------------------------------

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Stock Option Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Stock Option Grant may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Restrictions
on Exercise    The Company will not permit you to exercise this Option if the
issuance of shares at that time would violate any law or regulation, including
the laws and regulations of the People’s Republic of China. The inability of the
Company to obtain approval from any regulatory body having authority deemed by
the Company to be necessary to the lawful issuance and sale of the Company stock
pursuant to this Option shall relieve the Company of any liability with respect
to the non-issuance or sale of the Company stock as to which such approval shall
not have been obtained. However, the Company shall use its best efforts to
obtain such approval. Notice of Exercise    When you wish to exercise this
Option you must notify the Company by completing the attached “Notice of
Exercise of Stock Option” form and filing it with the Human Resources Department
of the Company. Your notice must specify how many shares you wish to purchase.
Your notice must also specify how your shares should be registered. The notice
will be effective when it is received by the Company. If someone else wants to
exercise this Option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so. Form of Payment    When you
submit your notice of exercise, you must include payment of the Option exercise
price and applicable employment taxes for the shares you are purchasing. Payment
must be made in the following form:

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-4-



--------------------------------------------------------------------------------

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to the brokerage
account. The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
   You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the Option exercise. Restrictions on Resale    By signing this
Agreement, you agree not to sell any Option shares at a time when applicable
laws, Company policies or an agreement between the Company and its underwriters
prohibit a sale (e.g., a lock-up period after the Company goes public). This
restriction will apply as long as you are an employee, consultant or director of
the Company or a subsidiary of the Company.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-5-



--------------------------------------------------------------------------------

Transfer of Option   

In general, only you can exercise this Option prior to your death. You cannot
transfer or assign this Option, other than as designated by you by will or by
the laws of descent and distribution, except as provided below. For instance,
you may not sell this Option or use it as security for a loan. If you attempt to
do any of these things, this Option will immediately become invalid. You may in
any event dispose of this Option in your will. Regardless of any marital
property settlement agreement, the Company is not obligated to honor a notice of
exercise from your former spouse, nor is the Company obligated to recognize your
former spouse’s interest in your Option in any other way.

 

However, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the “Committee” (as defined in the Plan) may,
in its sole discretion, allow you to transfer this Option as a gift to one or
more family members. For purposes of this Agreement, “family member” means a
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more of these persons own more than 50% of the voting
interest.

 

In addition, if this Option is designated as a nonstatutory stock option in the
Notice of Stock Option Grant, then the Committee may, in its sole discretion,
allow you to transfer this option to your spouse or former spouse pursuant to a
domestic relations order in settlement of marital property rights.

 

The Committee will allow you to transfer this Option only if both you and the
transferee(s) execute the forms prescribed by the Committee, which include the
consent of the transferee(s) to be bound by this Agreement.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, in accordance with applicable laws and regulations of the jurisdiction
governing your Service with the Company or its subsidiaries.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-6-



--------------------------------------------------------------------------------

Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company until you have exercised this Option by giving the
required notice to the Company and paying the exercise price. No adjustments are
made for dividends or other rights if the applicable record date occurs before
you exercise this Option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of shares covered by this Option and the exercise price per share may
be adjusted pursuant to the Plan. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). Miscellaneous    You understand and
acknowledge that (i) the Plan is entirely discretionary, (ii) the Company and
your employer have reserved the right to amend, suspend or terminate the Plan at
any time, (iii) the grant of an option does not in any way create any
contractual or other right to receive additional grants of options (or benefits
in lieu of options) at any time or in any amount and (iv) all determinations
with respect to any additional grants, including (without limitation) the times
when options will be granted, the number of shares offered, the exercise price
and the vesting schedule, will be at the sole discretion of the Company.    The
value of this Option shall be an extraordinary item of compensation outside the
scope of your employment contract, if any, and shall not be considered a part of
your normal or expected compensation for purposes of calculating severance,
resignation, redundancy or end-of-service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments.    You understand
and acknowledge that participation in the Plan ceases upon termination of your
Service for any reason, except as may explicitly be provided otherwise in the
Plan or this Agreement.    You hereby authorize and direct your employer to
disclose to the Company or any Subsidiary any information regarding your
employment, the nature and amount of your compensation and the fact and
conditions of your participation in the Plan, as your employer deems necessary
or appropriate to facilitate the administration of the Plan.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-7-



--------------------------------------------------------------------------------

   You consent to the collection, use and transfer of personal data as described
in this subsection. You understand and acknowledge that the Company, your
employer and the Company’s other Subsidiaries hold certain personal information
regarding you for the purpose of managing and administering the Plan, including
(without limitation) your name, home address, telephone number, date of birth,
salary, nationality, job title, any shares or directorships held in the Company
and details of all options or any other entitlements to shares awarded,
canceled, exercised, vested, unvested or outstanding in the your favor (the
“Data”). You further understand and acknowledge that the Company and/or its
Subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of your participation in the Plan
and that the Company and/or any Subsidiary may each further transfer Data to any
third party assisting the Company in the implementation, administration and
management of the Plan. You understand and acknowledge that the recipients of
Data may be located in the United States or elsewhere. You authorize such
recipients to receive, possess, use, retain and transfer Data, in electronic or
other form, for the purpose of administering your participation in the Plan,
including a transfer to any broker or other third party with whom you elect to
deposit shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on your
behalf. You may, at any time, view the Data, require any necessary modifications
of Data or withdraw the consents set forth in this subsection by contacting the
Human Resources Department of the Company in writing. The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-8-



--------------------------------------------------------------------------------

Philippines

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
Corporation (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:

   [Name of Optionee]

Total Number of Option Shares Granted:

   [Total Number of Shares]

Type of Option:

   ¨  Incentive Stock Option    ¨  Nonstatutory Stock Option

Exercise Price Per Share:

   $_________

Grant Date:

   [Date of Grant]

Vesting Commencement Date:

   [Vesting Commencement Date]

Vesting Schedule:

   This Option becomes exercisable with respect to the first 12/60th of the
shares subject to this Option when you complete 12 months of continuous
“Service” (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, this Option becomes exercisable with respect to an additional 1/60th
of the shares subject to this Option when you complete each additional month of
Service.

Expiration Date:

   [Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

 

OPTIONEE:     SYNNEX Corporation       By:     Optionee’s Signature            
Title:     Optionee’s Printed Name      

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct, Death or Disability, then this
Option will expire at the close of business at Company headquarters on the date
three (3) months after the date your Service terminates (or, if earlier, the
Expiration Date). The Company has discretion to determine when your Service
terminates for all purposes of the Plan and its determinations are conclusive
and binding on all persons. Death    If you die, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date your Service terminates (or, if earlier, the Expiration Date). During that
period of up to 12 months, your estate or heirs may exercise the Option.
Disability    If your Service terminates by reason of Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after the date your Service terminates (or, if earlier, the Expiration
Date). Misconduct    If your Service terminates for Misconduct, then this Option
will expire at the close of business at Company headquarters on the date your
Service terminates.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

2



--------------------------------------------------------------------------------

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Stock Option Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Stock Option Grant may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Restrictions
on Exercise    The Company will not permit you to exercise this Option if the
issuance of shares at that time would violate any law or regulation. The
inability of the Company to obtain approval from any regulatory body having
authority deemed by the Company to be necessary to the lawful issuance and sale
of the Company stock pursuant to this Option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Company stock as to
which such approval shall not have been obtained. However, the Company shall use
its best efforts to obtain such approval. Notice of Exercise    When you wish to
exercise this Option you must notify the Company by completing the attached
“Notice of Exercise of Stock Option” form and filing it with the Human Resources
Department of the Company. You notice must specify how many shares you wish to
purchase. Your notice must also specify how your shares should be registered.
The notice will be effective when it is received by the Company. If someone else
wants to exercise this Option after your death, that person must prove to the
Company’s satisfaction that he or she is entitled to do so. Form of Payment   
When you submit your notice of exercise, you must include payment of the Option
exercise price for the shares you are purchasing. Payment may be made in the
following form(s):   

•        Your personal check, a cashier’s check or a money order.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

3



--------------------------------------------------------------------------------

 

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

 

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

 

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

  Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

4



--------------------------------------------------------------------------------

Withholding Taxes and Stock Withholding   

You will not be allowed to exercise this Option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the Option exercise. These arrangements may include withholding shares
of Company stock that otherwise would be issued to you when you exercise this
Option. The value of these shares, determined as of the effective date of the
Option exercise, will be applied to the withholding taxes.

 

In consideration for the grant of this Option, you explicitly and unambiguously
consent and agree to assume any liability for fringe benefit tax that may be
payable by the Company and/or your employer in connection with the Option
granted under this Agreement. Further, you agree that the Company and/or your
employer may collect the fringe benefit tax from you by any other reasonable
method established by the Company and/or your employer. You further agree to
execute any other consents or elections required to accomplish the above,
promptly upon request of the Company and/or your employer.

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option    Prior to your death, only you can exercise this
Option. You cannot transfer or assign this Option, other than as designated by
you by will or by the laws of descent and distribution. For instance, you may
not sell this Option or use it as security for a loan. If you attempt to do any
of these things, this Option will immediately become invalid. You may in any
event dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.    This Option is not
transferable other than as designated by you by will or by the laws of descent
and distribution, and during your life, may be exercised only by you. Retention
Rights    Neither your Option nor this Agreement gives you the right to be
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

5



--------------------------------------------------------------------------------

Stockholder Rights    You, or your estate or heirs, have no rights as a
stockholder of the Company until you have exercised this Option by giving the
required notice to the Company and paying the exercise price. No adjustments are
made for dividends or other rights if the applicable record date occurs before
you exercise this Option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company stock,
the number of shares covered by this Option and the exercise price per share may
be adjusted pursuant to the Plan. Applicable Law    This Agreement will be
interpreted and enforced under the laws of the State of Delaware (without regard
to their choice-of-law provisions). Miscellaneous   

Upon the exercise of this award, the Company undertakes to assist you in setting
up an account with a brokerage firm approved by the Company (the “Broker”). You
shall be free to transact directly with the Broker in selling all the shares
that are issued to you as a result of the exercise of this award, subject to the
terms and conditions of the Plan. All expenses for the disposition of such
shares, including but not limited to broker’s commissions, shall be your
responsibility. The Company has no obligation to purchase any shares that you
receive as a result of this award.

 

You understand and acknowledge that (i) the Plan is entirely discretionary, (ii)
the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of an option does not in any way
create any contractual or other right to receive additional grants of options
(or benefits in lieu of options) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when options will be granted, the number of shares
offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.

   The value of this Option shall be an extraordinary item of compensation
outside the scope of your employment contract, if any, and shall not be
considered a part of your normal or expected compensation for purposes of
calculating severance, resignation, redundancy or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.    You understand and acknowledge that participation in the Plan
ceases upon termination of your Service for any reason, except as may explicitly
be provided otherwise in the Plan or this Agreement.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

6



--------------------------------------------------------------------------------

   You hereby authorize and direct your employer to disclose to the Company or
any Subsidiary any information regarding your employment, the nature and amount
of the your compensation and the fact and conditions of your participation in
the Plan, as your employer deems necessary or appropriate to facilitate the
administration of the Plan.    You consent to the collection, use and transfer
of personal data as described in this subsection. You understand and acknowledge
that the Company, your employer and the Company’s other Subsidiaries hold
certain personal information regarding you for the purpose of managing and
administering the Plan, including (without limitation) your name, home address,
telephone number, date of birth, social insurance number, salary, nationality,
job title, any shares or directorships held in the Company and details of all
options or any other entitlements to shares awarded, canceled, exercised,
vested, unvested or outstanding in the your favor (the “Data”). You further
understand and acknowledge that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan and that the
Company and/or any Subsidiary may each further transfer Data to any third party
assisting the Company in the implementation, administration and management of
the Plan. You understand and acknowledge that the recipients of Data may be
located in the United States or elsewhere. You authorize such recipients to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purpose of administering your participation in the Plan, including a
transfer to any broker or other third party with whom you elect to deposit
shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on your
behalf. You may, at any time, view the Data, require any necessary modifications
of Data or withdraw the consents set forth in this subsection by contacting the
Human Resources Department of the Company in writing. The Plan and Other
Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

7



--------------------------------------------------------------------------------

UK Option Agreement

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
CORPORATION (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:

   [Name of Optionee]

Total Number of Option Shares Granted:

   [Total Number of Shares]

Type of Option:

   Nonstatutory Stock Option

Exercise Price Per Share:

   $_________

Grant Date:

   [Date of Grant]

Vesting Commencement Date:

   [Vesting Commencement Date]

Vesting Schedule:

   This Option becomes exercisable with respect to the first 12/60th of the
shares subject to this Option when you complete 12 months of continuous
“Service” (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, this Option becomes exercisable with respect to an additional 1/60th
of the shares subject to this Option when you complete each additional month of
Service.

Expiration Date:

   [Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

In addition, you agree to enter into a joint election with the Company or its
affiliate, in a form approved by the Company and the United Kingdom Inland
Revenue, to transfer the liability for any National Insurance Contributions
attributable to the exercise of the Option from the Company or its affiliate to
you, in accordance with and to the extent permitted by applicable law.

 

OPTIONEE:     SYNNEX CORPORATION       By:     Optionee’s Signature            
Title:     Optionee’s Printed Name      

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-2-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be a nonstatutory option, as
provided in the Notice of Stock Option Grant. Vesting    This Option becomes
exercisable in installments, as shown in the Notice of Stock Option Grant. This
Option will in no event become exercisable for additional shares after your
Service has terminated for any reason. Term    This Option expires in any event
at the close of business at Company headquarters on the day before the 10th
anniversary of the Grant Date, as shown on the Notice of Stock Option Grant.
This Option may expire earlier if your Service terminates, as described below.
Regular Termination    If your Service terminates for any reason except
Misconduct, Death or Disability, then this Option will expire at the close of
business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company has
discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons. Death   
If you die, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). During that period of up to 12 months, your
estate or heirs may exercise the Option. Disability    If your Service
terminates by reason of Disability, then this Option will expire at the close of
business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). Misconduct    If your
Service terminates for Misconduct, then this Option will expire at the close of
business at Company headquarters on the date your Service terminates.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-3-



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval. Notice of Exercise
   When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. You notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the shares you are purchasing. Payment
may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-4-



--------------------------------------------------------------------------------

  

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any taxes that may be due
as a result of the Option exercise. The balance of the sale proceeds, if any,
will be delivered to you. The directions must be given by signing a special
“Notice of Exercise” form provided by the Company.

  

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any taxes that may be due as a result of the Option exercise. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any taxes that may be due
as a result of the Option exercise including, without limitation, income tax,
primary contributor’s National Insurance Contributions and any secondary
contributor’s National Insurance Contributions for which you have assumed
liability by way of written election. These arrangements may include withholding
shares of Company stock that otherwise would be issued to you when you exercise
this Option. The value of these shares, determined as of the effective date of
the Option exercise, will be applied to such taxes.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-5-



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option   

Prior to your death, only you can exercise this Option. You cannot transfer or
assign this Option, other than as designated by you by will or by the laws of
descent and distribution. For instance, you may not sell this Option or use it
as security for a loan. If you attempt to do any of these things, this Option
will immediately become invalid. You may in any event dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor a notice of exercise from your former spouse, nor is
the Company obligated to recognize your former spouse’s interest in your Option
in any other way.

 

This Option is not transferable other than as designated by you by will or by
the laws of descent and distribution, and during your life, may be exercised
only by you.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-6-



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. All capitalized terms in the Stock Option Agreement
shall have the meanings assigned to them in the Plan. This Agreement and the
Plan constitute the entire understanding between you and the Company regarding
this Option. Any prior agreements, commitments or negotiations concerning this
Option are superseded. This Agreement may be amended only by another written
agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-7-



--------------------------------------------------------------------------------

UK Option Agreement

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of SYNNEX
CORPORATION (the “Company”) under the Company’s 2003 Stock Incentive Plan (the
“Plan”):

 

Name of Optionee:

   [Name of Optionee]

Total Number of Option Shares Granted:

   [Total Number of Shares]

Type of Option:

   Nonstatutory Stock Option

Exercise Price Per Share:

   $_________

Grant Date:

   [Date of Grant]

Vesting Commencement Date:

   [Vesting Commencement Date]

Vesting Schedule:

   This Option becomes exercisable with respect to the first 12/60th of the
shares subject to this Option when you complete 12 months of continuous
“Service” (as defined in the Plan) from the Vesting Commencement Date.
Thereafter, this Option becomes exercisable with respect to an additional 1/60th
of the shares subject to this Option when you complete each additional month of
Service.

Expiration Date:

   [Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-1-



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the term
and conditions of the Plan and the Stock Option Agreement, both of which are
attached to and made a part of this document.

In addition, you agree to enter into a joint election with the Company or its
affiliate, in a form approved by the Company and the United Kingdom Inland
Revenue, to transfer the liability for any National Insurance Contributions
attributable to the exercise of the Option from the Company or its affiliate to
you, in accordance with and to the extent permitted by applicable law.

 

OPTIONEE:     SYNNEX CORPORATION       By:     Optionee’s Signature            
Title:     Optionee’s Printed Name      

 

SYNNEX CORPORATION

NOTICE OF STOCK OPTION GRANT

-2-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be a nonstatutory option, as
provided in the Notice of Stock Option Grant. Vesting    This Option becomes
exercisable in installments, as shown in the Notice of Stock Option Grant. This
Option will in no event become exercisable for additional shares after your
Service has terminated for any reason. Term    This Option expires in any event
at the close of business at Company headquarters on the day before the 10th
anniversary of the Grant Date, as shown on the Notice of Stock Option Grant.
This Option may expire earlier if your Service terminates, as described below.
Regular Termination    If your Service terminates for any reason except
Misconduct, Death or Disability, then this Option will expire at the close of
business at Company headquarters on the date three (3) months after the date
your Service terminates (or, if earlier, the Expiration Date). The Company has
discretion to determine when your Service terminates for all purposes of the
Plan and its determinations are conclusive and binding on all persons. Death   
If you die, then this Option will expire at the close of business at Company
headquarters on the date 12 months after the date your Service terminates (or,
if earlier, the Expiration Date). During that period of up to 12 months, your
estate or heirs may exercise the Option. Disability    If your Service
terminates by reason of Disability, then this Option will expire at the close of
business at Company headquarters on the date 12 months after the date your
Service terminates (or, if earlier, the Expiration Date). Misconduct    If your
Service terminates for Misconduct, then this Option will expire at the close of
business at Company headquarters on the date your Service terminates.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-3-



--------------------------------------------------------------------------------

Leaves of Absence   

For purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
Option if the issuance of shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. However, the
Company shall use its best efforts to obtain such approval. Notice of Exercise
   When you wish to exercise this Option you must notify the Company by
completing the attached “Notice of Exercise of Stock Option” form and filing it
with the Human Resources Department of the Company. You notice must specify how
many shares you wish to purchase. Your notice must also specify how your shares
should be registered. The notice will be effective when it is received by the
Company. If someone else wants to exercise this Option after your death, that
person must prove to the Company’s satisfaction that he or she is entitled to do
so. Form of Payment    When you submit your notice of exercise, you must include
payment of the Option exercise price for the shares you are purchasing. Payment
may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-4-



--------------------------------------------------------------------------------

  

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any taxes that may be due
as a result of the Option exercise. The balance of the sale proceeds, if any,
will be delivered to you. The directions must be given by signing a special
“Notice of Exercise” form provided by the Company.

  

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any taxes that may be due as a result of the Option exercise. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any taxes that may be due
as a result of the Option exercise including, without limitation, income tax,
primary contributor’s National Insurance Contributions and any secondary
contributor’s National Insurance Contributions for which you have assumed
liability by way of written election. These arrangements may include withholding
shares of Company stock that otherwise would be issued to you when you exercise
this Option. The value of these shares, determined as of the effective date of
the Option exercise, will be applied to such taxes.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-5-



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale (e.g., a lock-up period
after the Company goes public). This restriction will apply as long as you are
an employee, consultant or director of the Company or a subsidiary of the
Company. Transfer of Option   

Prior to your death, only you can exercise this Option. You cannot transfer or
assign this Option, other than as designated by you by will or by the laws of
descent and distribution. For instance, you may not sell this Option or use it
as security for a loan. If you attempt to do any of these things, this Option
will immediately become invalid. You may in any event dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor a notice of exercise from your former spouse, nor is
the Company obligated to recognize your former spouse’s interest in your Option
in any other way.

 

This Option is not transferable other than as designated by you by will or by
the laws of descent and distribution, and during your life, may be exercised
only by you.

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions).

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-6-



--------------------------------------------------------------------------------

Miscellaneous    You understand and acknowledge that (i) the Plan is entirely
discretionary, (ii) the Company and your employer have reserved the right to
amend, suspend or terminate the Plan at any time, (iii) the grant of an option
does not in any way create any contractual or other right to receive additional
grants of options (or benefits in lieu of options) at any time or in any amount
and (iv) all determinations with respect to any additional grants, including
(without limitation) the times when options will be granted, the number of
shares offered, the exercise price and the vesting schedule, will be at the sole
discretion of the Company.    The value of this Option shall be an extraordinary
item of compensation outside the scope of your employment contract, if any, and
shall not be considered a part of your normal or expected compensation for
purposes of calculating severance, resignation, redundancy or end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.    You understand and acknowledge that participation in the
Plan ceases upon termination of your Service for any reason, except as may
explicitly be provided otherwise in the Plan or this Agreement.    You hereby
authorize and direct your employer to disclose to the Company or any Subsidiary
any information regarding your employment, the nature and amount of your
compensation and the fact and conditions of your participation in the Plan, as
your employer deems necessary or appropriate to facilitate the administration of
the Plan.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-7-



--------------------------------------------------------------------------------

   You consent to the collection, use and transfer of personal data as described
in this subsection, including transfer of such data to a country or territory
outside the European Economic Area even where the country or territory in
question does not maintain adequate data protection standards. You understand
and acknowledge that the Company, your employer and the Company’s other
Subsidiaries hold certain personal information regarding you for the purpose of
managing and administering the Plan, including (without limitation) your name,
home address, telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares or directorships held in the Company and
details of all options or any other entitlements to shares awarded, canceled,
exercised, vested, unvested or outstanding in the your favor (the “Data”). You
further understand and acknowledge that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan and that the
Company and/or any Subsidiary may each further transfer Data to any third party
assisting the Company in the implementation, administration and management of
the Plan. You understand and acknowledge that the recipients of Data may be
located in the United States or elsewhere. You authorize such recipients to
receive, possess, use, retain and transfer Data, in electronic or other form,
for the purpose of administering your participation in the Plan, including a
transfer to any broker or other third party with whom you elect to deposit
shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on your
behalf. You may, at any time, view the Data, require any necessary modifications
of Data or withdraw the consents set forth in this subsection by contacting the
Human Resources Department of the Company in writing. The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Stock Option Agreement shall have the
meanings assigned to them in the Plan. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding this Option. Any
prior agreements, commitments or negotiations concerning this Option are
superseded. This Agreement may be amended only by another written agreement,
signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

SYNNEX CORPORATION

STOCK OPTION AGREEMENT

-8-



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    The first 1/5th of
the shares subject to this award vest when you complete 12 months of continuous
Service as an Employee from the Vesting Commencement Date. Thereafter, an
additional 1/5th of the shares subject to this award vest when you complete each
additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:         Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

- 1 -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

No payment is required for the shares that you are receiving.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Employee has terminated for
any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

RESTRICTED STOCK AWARD

- 1 -



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

SYNNEX CORPORATION

RESTRICTED STOCK AGREEMENT

- 2 -



--------------------------------------------------------------------------------

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 15. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

SYNNEX CORPORATION

RESTRICTED STOCK AGREEMENT

- 3 -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    The first 1/3rd of
the shares subject to this award vest when you complete 12 months of continuous
Service as an Employee from the Vesting Commencement Date. Thereafter, an
additional 1/3rd of the shares subject to this award vest when you complete each
additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:         Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

- 1 -



--------------------------------------------------------------------------------

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

No payment is required for the shares that you are receiving.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Employee has terminated for
any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

RESTRICTED STOCK AWARD

- 1 -



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

SYNNEX CORPORATION

RESTRICTED STOCK AWARD

- 2 -



--------------------------------------------------------------------------------

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 15. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

SYNNEX CORPORATION

RESTRICTED STOCK AWARD

- 3 -



--------------------------------------------------------------------------------

China

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    The first 1/5th of
the shares subject to this award vest when you complete 12 months of continuous
Service as an Employee from the Vesting Commencement Date. Thereafter, an
additional 1/5th of the shares subject to this award vest when you complete each
additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:         Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD



--------------------------------------------------------------------------------

China

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

You are receiving the shares in consideration for Services rendered by you.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Employee has terminated for
any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement, including applicable laws and regulations of the Peoples Republic of
China.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. In addition, the shares are issued to you subject to the condition that
the issuance of the shares not violate any law or regulation.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

-1-



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding or individual income taxes that
may be due as a result of this award or the vesting of the shares. With the
Company’s consent, these arrangements may include (a) withholding shares of
Company stock that otherwise would be delivered to you when they vest or
(b) surrendering shares that you previously acquired. The fair market value of
the shares you surrender, determined as of the date when taxes otherwise would
have been withheld in cash, will be applied as credit against the withholding
taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, in accordance with applicable laws and regulations of the jurisdiction
governing your Service with the Company or its subsidiaries.

 

2



--------------------------------------------------------------------------------

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). [Note: The forum of
dispute resolution is not specified. It is to be noted that a judgement rendered
by a U.S. court normally cannot be enforced in China, while an arbitral award
rendered by a member country of the New York Convention may generally be
enforceable in the PRC. As a possible and often-used alternative, we suggest
selecting Hong Kong or Singapore as the venue of arbitration because of their
geographic proximity to the PRC and familiarity with Chinese parties and
issues.]

SECTION 14. MISCELLANEOUS.

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.

The value of this award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of

 

3



--------------------------------------------------------------------------------

managing and administering the Plan, including (without limitation) your name,
home address, telephone number, date of birth, salary, nationality, job title,
any shares or directorships held in the Company and details of all awards or any
other entitlements to shares awarded, canceled, exercised, vested, unvested or
outstanding in the your favor (the “Data”). You further understand and
acknowledge that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan and that the Company and/or any
Subsidiary may each further transfer Data to any third party assisting the
Company in the implementation, administration and management of the Plan. You
understand and acknowledge that the recipients of Data may be located in the
United States or elsewhere. You authorize such recipients to receive, possess,
use, retain and transfer Data, in electronic or other form, for the purpose of
administering your participation in the Plan, including a transfer to any broker
or other third party with whom you elect to deposit shares acquired under the
Plan of such Data as may be required for the administration of the Plan and/or
the subsequent holding of shares on your behalf. You may, at any time, view the
Data, require any necessary modifications of Data or withdraw the consents set
forth in this subsection by contacting the Human Resources Department of the
Company in writing.

SECTION 15. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 16. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

4



--------------------------------------------------------------------------------

Mexico

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    The first 1/5th of
the shares subject to this award vest when you complete 12 months of continuous
Service as an Employee from the Vesting Commencement Date. Thereafter, an
additional 1/5th of the shares subject to this award vest when you complete each
additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:           Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD



--------------------------------------------------------------------------------

Mexico

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

You are receiving the shares in consideration for Services rendered by you.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Employee has terminated for
any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. In addition, the shares are issued to you subject to the condition that
the issuance of the shares not violate any law or regulation.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

-1-



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

2



--------------------------------------------------------------------------------

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. MISCELLANEOUS.

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.

The value of this award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,

 

3



--------------------------------------------------------------------------------

administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

SECTION 15. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 16. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

4



--------------------------------------------------------------------------------

Ontario

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    The first 1/5th of
the shares subject to this award vest when you complete 12 months of continuous
Service as an Employee from the Vesting Commencement Date. Thereafter, an
additional 1/5th of the shares subject to this award vest when you complete each
additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:           Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD



--------------------------------------------------------------------------------

Ontario

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

You are receiving the shares in consideration for Services rendered by you.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

Any right to vest in the shares terminates on termination of your Service as an
Employee for any reason without a notice period, except as otherwise
specifically provided.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. In addition, the shares are issued to you subject to the condition that
the issuance of the shares not violate any law or regulation.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

-1-



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

2



--------------------------------------------------------------------------------

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. MISCELLANEOUS.

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.

The value of this award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,

 

3



--------------------------------------------------------------------------------

administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

SECTION 15. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 16. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

4



--------------------------------------------------------------------------------

Philippines

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:    [Date of Grant] Name of Recipient:    [Name of Recipient]
Total Number of Shares Granted:    [Total Shares] Fair Market Value per Share:
   $[Value Per Share] Total Fair Market Value Of Award:    $[Total Value]
Vesting Commencement Date:    [Vest Day] Vesting Schedule:    The first 1/5th of
the shares subject to this award vest when you complete 12 months of continuous
Service as an Employee from the Vesting Commencement Date. Thereafter, an
additional 1/5th of the shares subject to this award vest when you complete each
additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:           Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD



--------------------------------------------------------------------------------

Philippines

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

You are receiving the shares in consideration for Services rendered by you.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Employee has terminated for
any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. In addition, the shares are issued to you subject to the condition that
the issuance of the shares not violate any law or regulation.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

-1-



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

In consideration for the grant of this award, you explicitly and unambiguously
consent and agree to assume any liability for fringe benefit tax that may be
payable by the Company and/or your employer in connection with the Restricted
Shares granted under this Agreement.

Further, you agree that the Company and/or your employer may collect the fringe
benefit tax from you by any other reasonable method established by the Company
and/or your employer. You further agree to execute any other consents or
elections required to accomplish the above, promptly upon request of the Company
and/or your employer.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

2



--------------------------------------------------------------------------------

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. MISCELLANEOUS.

Upon the vesting of this award, the Company will undertake to assist you in
setting up an account with a brokerage firm approved by the Company (the
“Broker”). You shall be free to transact directly with the Broker in selling all
the shares that are released to you as a result of the vesting of this award,
subject to the terms and conditions of the Plan. All expenses for the
disposition of such shares, including but not limited to broker’s commissions,
shall be your responsibility. The Company has no obligation to purchase any
shares that you receive as a result of this award.

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.

The value of this award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

 

3



--------------------------------------------------------------------------------

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
the your compensation and the fact and conditions of your participation in the
Plan, as your employer deems necessary or appropriate to facilitate the
administration of the Plan.

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,
administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

SECTION 15. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 16. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

4



--------------------------------------------------------------------------------

Quebec

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:

   [Date of Grant]

Name of Recipient:

   [Name of Recipient]

Total Number of Shares Granted:

   [Total Shares]

Fair Market Value per Share:

   $[Value Per Share]

Total Fair Market Value Of Award:

   $[Total Value]

Vesting Commencement Date:

   [Vest Day]

Vesting Schedule:

   The first 1/5th of the shares subject to this award vest when you complete 12
months of continuous Service as an Employee from the Vesting Commencement Date.
Thereafter, an additional 1/5th of the shares subject to this award vest when
you complete each additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail. You also waive your right to receive Plan, the Restricted Stock
Agreement and any other materials related to the foregoing in French.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:         Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD



--------------------------------------------------------------------------------

Quebec

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

You are receiving the shares in consideration for Services rendered by you.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

Any right to vest in the shares terminates on termination of your Service as an
Employee for any reason without a notice period, except as otherwise
specifically provided.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. In addition, the shares are issued to you subject to the condition that
the issuance of the shares not violate any law or regulation.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

-1-



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

2



--------------------------------------------------------------------------------

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. MISCELLANEOUS.

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.

The value of this award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

You consent to the collection, use and transfer of personal data as described in
this subsection. You understand and acknowledge that the Company, your employer
and the Company’s other Subsidiaries hold certain personal information regarding
you for the purpose of managing and administering the Plan, including (without
limitation) your name, home address, telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company and details of all awards or any other entitlements to
shares awarded, canceled, exercised, vested, unvested or outstanding in the your
favor (the “Data”). You further understand and acknowledge that the Company
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of your participation
in the Plan and that the Company and/or any Subsidiary may each further transfer
Data to any third party assisting the Company in the implementation,

 

3



--------------------------------------------------------------------------------

administration and management of the Plan. You understand and acknowledge that
the recipients of Data may be located in the United States or elsewhere. You
authorize such recipients to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of administering your participation in
the Plan, including a transfer to any broker or other third party with whom you
elect to deposit shares acquired under the Plan of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares on
your behalf. You may, at any time, view the Data, require any necessary
modifications of Data or withdraw the consents set forth in this subsection by
contacting the Human Resources Department of the Company in writing.

SECTION 15. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 16. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

4



--------------------------------------------------------------------------------

U.K.

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of SYNNEX Corporation
(the “Company”) on the following terms:

 

Date of Grant:

   [Date of Grant]

Name of Recipient:

   [Name of Recipient]

Total Number of Shares Granted:

   [Total Shares]

Fair Market Value per Share:

   $[Value Per Share]

Total Fair Market Value Of Award:

   $[Total Value]

Vesting Commencement Date:

   [Vest Day]

Vesting Schedule:

   The first 1/5th of the shares subject to this award vest when you complete 12
months of continuous Service as an Employee from the Vesting Commencement Date.
Thereafter, an additional 1/5th of the shares subject to this award vest when
you complete each additional 12 months of continuous Service as an Employee.

By signing this document, you and the Company agree that these shares are
granted under and governed by the terms and conditions of the SYNNEX Corporation
2003 Stock Incentive Plan (the “Plan”) and the Restricted Stock Agreement, which
is attached to and made a part of this document.

By signing this document you further agree that the Company may deliver by
e-mail all documents relating to the Plan or this award (including without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including without limitation, annual reports and proxy statements). You
also agree that the Company may deliver these documents by posting them on a
website maintained by the Company or by a third party under contract with the
Company. If the Company posts these documents on a website, it will notify you
by e-mail.

 

[NAME OF RECIPIENT]     SYNNEX CORPORATION       By:         Title:    

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD



--------------------------------------------------------------------------------

U.K.

SYNNEX CORPORATION

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

SECTION 1. PAYMENT FOR SHARES.

You are receiving the shares in consideration for Services rendered by you.

SECTION 2. GOVERNING PLAN.

The shares that you are receiving are granted pursuant and subject in all
respects to the applicable provisions of the SYNNEX Corporation 2003 Stock
Incentive Plan (the “Plan”), which is incorporated herein by reference. Terms
not otherwise defined in this Agreement have meanings ascribed to them in the
Plan.

SECTION 3. VESTING.

The shares that you are receiving will vest in installments, as shown in the
Notice of Restricted Stock Award.

No additional shares vest after your Service as an Employee has terminated for
any reason.

SECTION 4. SHARES RESTRICTED.

Unvested shares will be considered “Restricted Shares.” You may not sell,
transfer, pledge or otherwise dispose of Restricted Shares without the written
consent of the Company, except as provided in the next sentence. You may
transfer Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by the Company to be bound by all provisions of this
Agreement.

SECTION 5. FORFEITURE.

If your Service terminates for any reason, then your shares will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of termination. This means that the Restricted Shares will
immediately revert to the Company. You receive no payment for Restricted Shares
that are forfeited. The Company determines when your Service terminates for this
purpose. In addition, the shares are issued to you subject to the condition that
the issuance of the shares not violate any law or regulation.

SECTION 6. LEAVES OF ABSENCE AND PART-TIME WORK.

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

SYNNEX CORPORATION

NOTICE OF RESTRICTED STOCK AWARD

-1-



--------------------------------------------------------------------------------

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Restricted Stock Award may be adjusted in accordance with the
Company’s leave of absence policy or the terms of your leave. If you commence
working on a part-time basis, then the vesting schedule specified in the Notice
of Restricted Stock Award may be adjusted in accordance with the Company’s
part-time work policy or the terms of an agreement between you and the Company
pertaining to your part-time schedule.

SECTION 7. STOCK CERTIFICATES.

The certificates for Restricted Shares have stamped on them a special legend
referring to the forfeiture restrictions. In addition to or in lieu of imposing
the legend, the Company may hold the certificates in escrow. As your vested
percentage increases, you may request (at reasonable intervals) that the Company
release to you a non-legended certificate for your vested shares.

SECTION 8. SHAREHOLDER RIGHTS.

During the period of time between the date of grant and the date the shares
become vested, you shall have all the rights of a shareholder with respect to
the shares except for the right to transfer the shares, as set forth in
Section 4. Accordingly, you shall have the right to vote the shares and to
receive any cash dividends paid with respect to the shares.

SECTION 9. WITHHOLDING TAXES.

No stock certificates will be released to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of this award or the vesting of the shares. With the Company’s consent,
these arrangements may include (a) withholding shares of Company stock that
otherwise would be delivered to you when they vest or (b) surrendering shares
that you previously acquired. The fair market value of the shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as credit against the withholding taxes.

SECTION 10. RESTRICTIONS ON RESALE.

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

SECTION 11. NO RETENTION RIGHTS.

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause.

 

2



--------------------------------------------------------------------------------

SECTION 12. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in Company
stock, or a merger or a reorganization of the Company, the forfeiture provision
of Section 5 will apply to all new, substitute or additional securities or other
properties to which you are entitled by reason of your ownership of the shares.

SECTION 13. APPLICABLE LAW.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

SECTION 14. MISCELLANEOUS.

You understand and acknowledge that (i) the Plan is entirely discretionary,
(ii) the Company and your employer have reserved the right to amend, suspend or
terminate the Plan at any time, (iii) the grant of your award does not in any
way create any contractual or other right to receive additional grants of awards
(or benefits in lieu of awards) at any time or in any amount and (iv) all
determinations with respect to any additional grants, including (without
limitation) the times when awards will be granted, the number of shares offered,
the purchase price and the vesting schedule, will be at the sole discretion of
the Company.

The value of this award shall be an extraordinary item of compensation outside
the scope of your employment contract, if any, and shall not be considered a
part of your normal or expected compensation for purposes of calculating
severance, resignation, redundancy or end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

You understand and acknowledge that participation in the Plan ceases upon
termination of your Service for any reason, except as may explicitly be provided
otherwise in the Plan or this Agreement.

You hereby authorize and direct your employer to disclose to the Company or any
Subsidiary any information regarding your employment, the nature and amount of
your compensation and the fact and conditions of your participation in the Plan,
as your employer deems necessary or appropriate to facilitate the administration
of the Plan.

You consent to the collection, use and transfer of personal data as described in
this subsection, including transfer of such data to a country or territory
outside the European Economic Area even where the country or territory in
question does not maintain adequate data protection standards. You understand
and acknowledge that the Company, your employer and the Company’s other
Subsidiaries hold certain personal information regarding you for the purpose of
managing and administering the Plan, including (without limitation) your name,
home address, telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares or directorships held in the Company and
details of all awards or any other entitlements to shares awarded, canceled,
exercised, vested, unvested or outstanding in the your favor (the “Data”). You
further understand and acknowledge that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purpose of

 

3



--------------------------------------------------------------------------------

implementation, administration and management of your participation in the Plan
and that the Company and/or any Subsidiary may each further transfer Data to any
third party assisting the Company in the implementation, administration and
management of the Plan. You understand and acknowledge that the recipients of
Data may be located in the United States or elsewhere. You authorize such
recipients to receive, possess, use, retain and transfer Data, in electronic or
other form, for the purpose of administering your participation in the Plan,
including a transfer to any broker or other third party with whom you elect to
deposit shares acquired under the Plan of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on your
behalf. You may, at any time, view the Data, require any necessary modifications
of Data or withdraw the consents set forth in this subsection by contacting the
Human Resources Department of the Company in writing.

SECTION 15. THE PLAN AND OTHER AGREEMENTS.

The text of this Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this award. Any prior agreements, commitments or negotiations
concerning this award are superseded. This Agreement may be amended only by
another written agreement between the parties.

SECTION 16. SUCCESSORS AND ASSIGNS.

The rights and benefits of this Agreement shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under this Agreement may only be assigned with the prior written
consent of the Company.

 

4